Opinion by
Mr. Chief Justice Sterrett,
The facts of this case and the legal conclusions drawn therefrom are so clearly presented in the learned trial judge’s statement that extended reference to either is quite unnecessary.
The first and second specifications may be dismissed with the remark that there is no error either in finding the facts recited in the former, or in not finding as complained of in the latter. The court’s findings must therefore be accepted as the established facts. The controlling question presented thereby is, whether the money recovered from the Pennsylvania Railroad Company by the defendant, as widow of William J. Powers, for the death of the latter, may be retained by her for the use of 'herself and family, or must be distributed among herself and the children of her deceased husband under the intestate laws ? This question was rightly resolved in favor of the plaintiffs by holding that they are interested in the money recovered by their stepmother, and that the same is distributable to them respectively in the proportion they would take the personal property of their deceased father under the intestate laws of this commonwealth. This ruling is in strict accord with the letter as well as the spirit of the acts of April 15, 1851, and April 26, 1855, and in harmony with several decisions of this court, *539among which are, Railroad Co. v. Decker, 84 Pa. 419, Boro, of South Easton v. Reinhart, 13 W. N. C. 389, Lehigh Iron Co. v. Rupp, 100 Pa. 95; Railroad Co. v. Robinson, 44 Pa. 175, Schnatz v. Railroad Co., 160 Pa. 602.
A decree was accordingly entered declaring the defendant a trustee of the fund collected as aforesaid, and directing her to file an account of the sanie. On the coming in of that account, a final distribution, as to the respective interests of the plaintiffs in the fund, was entered; and thereupon this appeal was taken.
The question involved in the interlocutory as well as the final decree, has been so ably and satisfactorily discussed and disposed of by the learned trial judge that nothing need be added to what has been said in his opinion sent up with the record. On that opinion the decree is affirmed and the appeal dismissed, with costs, to be paid by the appellant. ■